Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/21/21 has been entered.
Claims 1-6, 8-20, 22-38 are pending.
Claims 7 and 21 have been canceled.
Claims 31-38 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5, 9, 19, 31, 33, 35, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 10-11, 34,     15-16, 22, 36,     23-24, 38 and     27-28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev (US 20180206260 A1) in view of Li (US 20180027418 A1).

Regarding claims 1, 15, 23, and 27, Khoryaev discloses a method of wireless communication performed by a transmitter device [fig. 1], comprising:
receiving, for communication in a network, information identifying a channel access frame structure (The UEs receive info identifying frequency/sub-frame/slot/symbol sync (i.e., info identifying a plurality of resources) via the eNB [par. 0035], where the eNB allocates resources to the UEs based on priority info (i.e., the resources are associated with priority) corresponding to D2D communication to be transmitted by the UEs (i.e., in a channel access frame structure) [Abstract]); and
transmitting, to a receiver device, a reservation signal to indicate use of a subsequent resource for a subsequent transmission (The first UE sends to the second UE a transmission priority value using a PSCCH, where the SCI format specifies the portion of the resource pool (i.e., reservation signal for subsequent resource using a resource of the plurality of resources based on prioritization of 
Although Khoryaev discloses reservation signals and OFDM symbols, as discussed above, Khoryaev does not explicitly disclose and in one or more orthogonal frequency division multiplexing (OFDM) symbols of the channel access frame structure, a reservation signal. However, these concepts are well known as disclosed by Li.
In the same field of endeavor, Li discloses:
and in one or more orthogonal frequency division multiplexing (OFDM) symbols of the channel access frame structure, a reservation signal [par. 0053, 59, fig. 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev with Li. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing an UL channel reservation [Li Abstract].
Regarding claim 15, Khoryaev further discloses a transmitter device (UE [fig. 19, par. 0177]) for wireless communication [fig. 19 no. 1965], comprising: a memory [fig. 19 no. 1910, 1930]; and one or more processors [fig. 19 no. 1940].
Regarding claim 23, Khoryaev further discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication [fig. 19 no. 1920].
Regarding claim 27, Khoryaev further discloses an apparatus (UE [fig. 19, par. 0177]) for wireless communication [fig. 19 no. 1965], comprising: means for receiving [fig. 19 no. 1965] …; and means for transmitting [fig. 19 no. 1965].

Regarding claims 2, 16, 24, and 28, Khoryaev and Li disclose everything claimed, as applied above.

wherein the reservation signal is a control message (PSCCH (i.e., control message) [par. 0055]).

Regarding claims 8 and 22, Khoryaev and Li disclose everything claimed, as applied above.
Khoryaev further discloses:
wherein the transmitter device is a first UE and the receiver device is a second UE [fig. 1 no. 132, 134].

Regarding claim 9, Khoryaev and Li disclose everything claimed, as applied above.
Khoryaev further discloses further comprising:
transmitting the subsequent transmission based at least in part on transmitting the reservation signal [fig. 7].

Regarding claim 10, Khoryaev and Li disclose everything claimed, as applied above.
Khoryaev further discloses:
wherein each of a plurality of classes of prioritization is assigned a subset of a plurality of resources of the channel access frame structure based at least in part on prioritization information [fig. 12].

Regarding claim 11, Khoryaev and Li disclose everything claimed, as applied above.
Khoryaev further discloses:
wherein a quantity of resources, for a particular class of a plurality of classes of prioritization, is based at least in part on a quantity of packets associated with the particular class [fig. 4].

claims 32, 34, 36, and 38, Khoryaev and Li disclose everything claimed, as applied above.
Li further discloses:
wherein the one or more OFDM symbols include two OFDM symbols [par. 0053, 59, fig. 1-2].

Claims 3-4, 6, 17-18, 20, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Li as applied to claims 1, 15, 23, and 27 respectively, and further in view of Dinan (US 20170318595 A1, cited by applicant of record).

Regarding claims 3, 17, 25, and 29, Khoryaev and Li disclose everything claimed, as applied above.
Although Khoryaev discloses the of the channel access frame structure are grouped into a single frame [fig. 12, 5], as discussed above, Khoryaev and Li do not explicitly disclose wherein a plurality of transmission time intervals (TTIs). However, these concepts are well known as disclosed by Dinan.
In the same field of endeavor, Dinan discloses:
wherein a plurality of transmission time intervals (TTIs) [par. 0170].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev and Li with Dinan. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of transmitting based on priority classes [Dinan par. 0170].

Regarding claims 4, 18, 26, and 30, Khoryaev, Li, and Dinan disclose everything claimed, as applied above.
Khoryaev, Li, and Dinan further disclose:
wherein a plurality of resources of the plurality of TTIs [Dinan par. 0170] is allocated to each priority class in at least one of a time domain or a frequency domain (Time/Frequency domain [Khoryaev fig. 12]).

Regarding claims 6 and 20, Khoryaev, Li, and Dinan disclose everything claimed, as applied above.
Khoryaev and Dinan further disclose:
wherein a first one or more resources, of the plurality of resources of the plurality of TTIs [Dinan par. 0170], are associated with a first priority class and a second one or more resources, of the plurality of resources of the plurality of TTIs [Dinan par. 0170], are associated with a second, different priority class [Khoryaev fig. 12], and
wherein the first one or more resources and the second one or more resources are mutually disjoint [Khoryaev fig. 12].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Li as applied to claim 1 above, and further in view of Loehr (US 20190313375 A1).

Regarding claim 12, Khoryaev and Li disclose everything claimed, as applied above.
Although Khoryaev discloses the wherein the channel access frame structure, as discussed above, Khoryaev and Li do not explicitly disclose is based at least in part on a delay constraint of a packet for transmission using the subsequent resource. However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses:
is based at least in part on a delay constraint of a packet for transmission using the subsequent resource [fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev and Li with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of avoiding late arrival of the data [Loehr par. 0270].

Regarding claim 13, Khoryaev and Li disclose everything claimed, as applied above.
Although Khoryaev discloses the in the channel access frame structure for a particular prioritization, as discussed above, Khoryaev and Li do not explicitly disclose wherein a reoccurrence of reservation signal transmission resources … is based at least in part on a delay constraint of the particular prioritization. However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses:
wherein a reoccurrence of reservation signal transmission resources … is based at least in part on a delay constraint of the particular prioritization [par. 0268, 270, fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev and Li with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of avoiding late arrival of the data [Loehr par. 0270].

Regarding claim 14, Khoryaev and Li disclose everything claimed, as applied above.
Although Khoryaev discloses the class prioritization and class prioritization of the transmision [par. 0005, par. 0148], as discussed above, Khoryaev and Li do not explicitly disclose wherein the transmitter device is configured to avoid, for the transmission of the reservation signal, one or more 
In the same field of endeavor, Loehr discloses:
wherein the transmitter device is configured to avoid, for the transmission of the reservation signal, one or more resources allocated for a class of prioritization that is different than a class of prioritization of the transmission [par. 0268, 270, fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev and Li with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of avoiding late arrival of the data [Loehr par. 0270].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419